Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 1 of 18

¢ E|ectrenically Subrnitied
~' 11121,'2018 10:38 AM

Hiclalgo Coi.mty C_;lerk

Accepted by: Semantna Manmez

CAuSE NOl CL-18-668.8-E

JOEL RODR|GUEZ, ZN THE COUNTY COURT

P!airi!ifl§

V. AT LAW NO,

WAL-MART STORES TEXAS, L.L.C.,
Defendanl'.

¢0’!£0'3¢0'!£01¢03€03“73

HIDALGO COUNTY, TEXAS

PLAINT|FF’S ORiGiNAL PETlT|ON (W|TH D|SCOVERY}
AND DENIAND FOR JUR\’ TRIAL

TO THE HONORABLE JUDGE OF SA!D COURT:

NOW COMES P|aintiff, JOEL RODRIGUEZ, and hereby files tnis, Plaintiff’s
Origina| Petitien (With Discevery) and Demand for Jury Trial, complaining of Defendant,
WAL~N|ART STOR ES TEXAS, L.L.C., and in support thereof would state the following

l. DISCOVERY

F’laintiff aileges that this matter sheuld'be conducted under a Leve| 3 discovery
control pian. For his cause of action against the Defenclant. Plaintiff would respectfully
show this Honerable court the following:

ll. PARTIES

Piaintiif, JOEL RODR|GUEZ, is an individual residing, Hida|go County, Texas.
Defendant, WAL-MART STORES TE)*<,¢?».Sl i_.l..C., is a company organized under the laws
of De|aware with its principai place of business at 702 SW Bth Street, Bentonviile,
Arkansas 72716-8013. that engages in business in the Siate of Texas and maintains a
registered agent in ?exas. WAL-MART STORES TEXAS, LLC., can be served with

process by and through its registered agent, at the following address:

     
 

  

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 2 of 18

, Electronically Subrnltted
11121!2016 10:38 Aivl
l~lidalgo County Clert<

CL-'l 8»6688-E
CT Corporation Systern

1999 Bryan St.. Suite 900

Dallas, Te)tas 75201-3136
in. Jualsolcrlon a venue
The' incident made the basis of this lawsuit occurred at the Wa|-Mart store located
at 2800 W. Nolana Avenue, McAlien, Hidalgo County, Texas. Jurisdiction is proper in this
county court in the State of Texas based on the facts alleged herein, because the
damages claimed herein are within the Court’s jurisdictional limits Venue is proper under
Seclion 15.002(a)(l) of the Texas Civil Practice and Rernedies Code because Hidalgo
County, Texas is the county in which a substantial part of the events or omissions giving

rise to the claim occurred v

|V. FACT$

 

On June 24, 2018, at all times materiai, Plaintiff was an invitee at §efendant's store
located at 2800 W. Noiana Avenue, McAllen, Texas 78504. Plaintiff walked toward the
sausage section inside the Wal»lillart store. After making his selection, Nlr. Rodriguez took
a step to Wall< away from the sausage section and slipped and fell as a result of a wet
floor surface beside the freezer.

lt was not readily apparent to Piaintiff that the floor was wet, since the liquid on the
floor was coming from under the freezer. Defendant should have known of the wet floor
surface since Wal-Mart employees were working in the area where the accident occurred
immediately prior to Plaintiff‘s accident The area was not marked with a sign warning of
the dangerous condition The risk of harm to P|alntiff was foreseeable such that a warning
sign should have been placed by the freezer for patrons such as Plaintiff to see. The
slippery floor surface existed for long enough before Pta§ntifi’s accident such that “

Defendant had more than a reasonable opportunity to discovery it. F’|aintifi's pack
' 2

Accepted by: Samaniha Nlartinez

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 3 of 18

' Electronicaiiy Submitiecl

11!21!2013 10138 AM
A t d b , Si;lidalgou(_i}oti:$|y"(§|eri<
CL_¢! B.BBSS_E Ccep a y, aman a a inez

impacted the bottom portion of the freezer unitl such that Plaintiff sustained injuries to his
back that now require surgery
V. NEGLiGENCE: WAL-MART STORES ?EXAS, LLC

Plaintiff was an invitee to Defendant's place of business Defendant. WAL~NIART
STORES TEXAS, l_l_C was a possessor of the premises A condition on the premises
posed an unreasonable risk of harm that the Defendant knew or should have known
about Nonetheless, Defendantbreached its duty to Piaintiff by failing to adequately warn
the Piaintiff of the condition and‘l or by failing to make the condition reasonably safe. The
Defendant's breach proximateiy caused the Plaintiff's injuries The Defendant was
negligent in the manner in which its employees, representatives conducted their work
activities Specifically, Defendant was negligent in failing to: (a} provide adequate
warnings; (b) monitor the premises; and (c) correct the dangerous condition on said
premises

Vi- ‘ .E_X_H_l§!l§
A. Plaintiff’s First Set of Discovery Requests to Defendant {Requests for

Production, interrogatories Requests for Admission & Requests for
Disclosure)

Vll. DAMAGES

As a result of Defendant's acts andior omissions as set forth above. Piaintiff has

sustained the following damages;
(a) Serious and disabling injuries;

(b) Past and present mental pain, suffering and anguish, which in ali
reasonable probability Piaintiff will continue to suffer in the future;

{c) Past reasonable and customary expenses associated with medical
treatment 'l'here is a reasonable probability that Plaintiff will incur additional
reasonable expenses for future medical care and treatment

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 4 of 18

a Electronicaliy Submitted
' 11121»'201810:38}\1\4
Hidalgo County Cierk

CL..13_6588_E Accepted by: Samantha lvlartinez

(d) Exempiary damages;

(e) Cost of suit; and

(e) Such other relief to which Plaintiff may be justly entitled

Plaintiif believes each element of damage referenced above and sought by his
herein is solely within the sound discretion of the jury and will rely upon the jury to
determine the amount of damages to be awarded Plaintifi hereby states that it seeks
monetary relief over $200,000 but not more than $i ,OOu,OOO. P|aintiff reserves the right
to amend this statement as discovery progresses in this case.

Vlll. JURY DEMAND
Concurrent with the filing of his Originai Petition, P|aintiff has applied for trial by

jury and has tendered the jury fee required by TEX. R. C|V. P‘ 216.
lX. PRAYt_ER & CQNCLUS|ON

‘ WHEREFORE PREMISES CONS¥BERED, P|airitiff, JCIEL RODR|GUEZ, prays
that Defendant, WAL-MART STORES TEXAS, LLC, be cited to appear and answer in
this cause, and that upon final trial hereof, F'laintiff recovers judgment against Defendant
for his actual damages in amounts within the jurisdictional limits of this Goult, for all
damages respectively sustained by him as set forth above together with pre-judgment
interest thereon at the maximum legal or equitable rate; for post-judgment interest on the
amount of the judgment al the maximum rate allowed by law; for recovery of costs of
court and for such other and further relief, at law or in equity, to which he may show

himselfjust|y entitled

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 5 of 18

. Eleoironically Submilted
11121/2018 10:38 Allii
i~lidaigo Counly Cierk

cf__,‘ B_GSBS_E Accepted hy: Samantha Nlartinez

Respectfully Submitted,
De La Garza Law Firm

lsi Rafaei de la Garza
RAFAEL DE LA GARZA, iii
State Bar No. 24076343
4919 S. Jac|<son Rd.,
Ei:linburg1 Te)cas 78539
Teiephone: 956-533~1426
Facsirniie: 956»284-9518

COUNSEL FOR PLAiNT|FF
JOEL RODR!GUEZ

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 6 of 18

CL-'i B-SSBB-E

E)<Hieir
¢¢A” `

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 7 of 18

CL-'i 8-6638-|`:'

PLA|NT|FF JOEL RODR!GUEZ’S FIRST SET OF
REQUESTS FOR PRODUCTION TO DEFENDANT

 

REQUEST 12

Please produce all documents and tangible things (including, but not limited to, e-mail
and electronic or magnetic data) that constitute or contain matters or information relevant

to the subject matter of this civil action

RESPONSE:

REQUEST 2:

Please produce all written statements of persons who witnessed the incident in question

RESPONSE:
RE UEST 31

Please produce all documents that describe, mention, andfor discuss oral statements of
persons who witnessed the incident in question

RESPONSE:

REQUES'¥` 4:

Please produce all accident and/or incident reports of the incident in question
RESPONSE:

REQUEST 5:

Pisase produce your complete investigation tile of the incident in question

RESPONSE;

REQUEST B:

Please produce all documents that describe, mention, and/or refer to any analysis cline
incident in question

RESPONSE:

RE UEST 72

P|ease produce all photographs video tapes, films, and digital images ct the incident in
question

RESPONSE:

REQUEST 8:

P|ease produce ali photographs videotapes, tilms, and digital images of the area where
Plaintitf slipped and fell shortly before and shortly afterthe incident in question

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 8 of 18

cL-ts~sssa-E .
&E§M

REQUEST 9:
Piease produce eli photographs videotapes, films, and digital images of the liquid(s)

involved in the incident in question

RESPONSE:

REQUEST 10;

Please produce ali documents and tangibie things (inciuding, but not limited to, e-maii
and electronic or magnetic data) that mention discuss, and/or refer to the incident in
question

RESPONSE:

REQUEST 11:

Ptease produce you fail»prevention manuals

RESPONSE:

REQUEST 12:

Please produce your premises~safety manuals

RESPONSE:

REQUEST 132

Piease produce atl documents that evidence or show your policies relating to premises
safety and/or the prevention of customer injuries

RESPONSE:
REQUEST 14:

Piease produce ali documents that evidence or show your practices and procedures
rotating to premises safety and!or the prevention of customer injuries

RESFONSE:
REQU EST 1 5:

Piease produce ali your employee-training manuals relating to tait prevention fioor
inspection spill cieanup, and premises safety.

RESPONSE:

REQUEST 15: l

Please produce all documents evidencing or describing your employee~training policies
rotating to fall prevention floor inspec::tionl spill cieanup. and premises safety

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 9 of 18

CL~'i B-BBBB-E
RESPGNSE:
REQUEST 1?'¥

Piease produce your premises»satety audits

RESPONSE:
REQUEST 18:

Piease produce all written communications between you and Plaintiff.

RESPONSE:

REQUEST19:

Please produce ali documents and tangible things (inc|uding, but not limited to, e-rnai|
and electronic-or magnetic data) that mention or discuss Piaintiti.
REsPoNsE{

RE UEST 20:

Please produce ali warnings you gave to Piaintitt.

RESPGNSE:

REQUEST 21:

Please produce ali documents evidencing or describing any warnings you gave to
Piaintiff.

RESFONSE:
REQUEST 22:

Please produce all accident and/or incident reports for slip/trip and fail accidents at your
store located at 2800 W. Noiana Avenue, ivchilen, Texas 78504.

Me

REQUEST 23:

P|ease produce any documents identifying lawsuits arising from siip!trip and tall accidents
at your store located at 2800 W. Noiana Avenue, Nchllen, Texas 78504.

nsceonse:
nsguesr 24: ` '

Please produce ali insurance policies that might insure you against Plaintiff's claims in
whole or in part.

'RESPONSE:

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 10 of 18

CL-18'6688-E

REQUEST 25:

Please produce ali indemnity agreements that might protect you against Piaintist claims
in whole or in part

RESPONSE:

REQUEST 26:

Please produce all documents and tangible things you expect to offer as exhibits as triai,

RESPONSE:
REQUEST 27:

Please produce all documents and tangible things you may offer as exhibits at trial little
need arises

RESPONSE:
REQUEST 281

Please produce a privilege log for ali documents you are withholding from production and
for all information that has been redacted

RESPONSE:

nsguesrze

Ali documents and tangible things including reports, physical modeis, compilations of
data, factual observations tests, test results. supporting data, calculations photographs
video tapes, maps, sketches. measurementsl and other material in any form whatsoever,
grepared by each testifying expert in anticipation of the experts trial auditor deposition
testimony `

RES NSE:
REQUEST 30:

Ali documents and tangible things including reports, physical models, compilations of
data. factual obsc.==rvationsl tests, test results, supporting data, calculationsl photographs
videotapes, maps, sketches, measurementsl and other material in any form whatsoever,
prepared by each testifying expert in anticipation of the experts trial andior deposition
testimony

,RE_S_PO'~LS_'§;
naguesrsh

A recent resume or curriculum vitae for each and every testifying expert

_RE§.E.QM

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 11 of 18

CL-18»6588-E

REQUEST 32:
A bibiiography for each and every testifying expert

RESPONSE:
REQUEST 33:

A|i letters correspondence, documents and tangible things exchanged between you, as
that term is defined hereinabove. and each testifying expert which contain any
compilations of data, factual observations tests test results supporting data1
calculations photographs video tapes maps sketches measurements and other
information in any form whatsoever, relating to the scene of the incidentl persons
witnessing the coilision, and persons involved in the collision

RESPONS§:
REQUEST 34:

All reports in any form whatsoever, from each and every testifying expert

RESPONSE:

REQU EST 352

A complete copy of each testifying experts tile relating to this lawsuit

RESPONSE:
REQUEST 38:

All documents and tangible things including reports physical models compilations of
data, factual observations tests test results supporting data, caicuiations photographs
video tapes maps sketches measurements and other material in any form whatsoever,

prepared by each consulting expertl
RESPONSE:

REQUEST 37:

Al| documents and tangible things including reports physical models compilations of
data, factual observations tests test results supporting data1 calculations photographs
videotapes maps sketches measurements and other material in any form whatsoever,
prepared by each consulting expert

RESPONSE:

REQUEST 38:

. A recent resume or curriculum vitae for each and every consulting expert

RESPONSE:

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 12 of 18

CL-18-6638-E

REQUEST 39:

A bibiiography for each and every consulting expert

RESPONSE:

REQUEST 49:

All letters, correspondence documentsl and tangible things exchanged between you, as
that term is defined her¢:':inabovel and each consisting expert which contain any
compilations of data, factual observations test. test results, supporting data, calculations
photographs video tapes. maps. sketches, measurements, and other information in any
form whatsoever, rotating to the scene of the incident. the cause of the incident, and
persons invoived in or witnessing the incident

RESPCNSE:

REQUEST 41:

Ali reportsl in any form whatsoever, from each and every consuiting expert

RESPONSE:
REQUEST 42:

A duplicate copy of each primary, umbreila, and excess insui'ance policy cr agreement
including the declarations page, which was in effect at the time of the incident including
all non-wavier‘ agreements reservation of rights letters, or other documents or
communications regarding any contractual obligations owed by you_

RESPONSE:
REQUEST 43:

A duplicate copy of each primary, umbreila, and excess insurance policy or agreementl
including the declarations page. which may provide coverage to satisfy ali or part of any
judgement which may be rendered in this litigation including all non-waiver agreements
reservation of rights letters or other documents or communications regarding any
contractuai obligations owed by you.

RESPONSE:

REQUEST 442

Copies of any and atl documents that in any way pertain to P|aintiff and that were obtained
by Defendant through the use of a Written authorization or consent forthe reiease of such
information signed by Plaintitf.

RESPONSE:
_ REQUEST 45:

 

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 13 of 18

CL-18-6688-E

At| documents and records, inciuding experts reports, with regard to the causation of the
occurrence made the basis for this suit.

RESPONSE:
REQUEST 462

Ali documents and records. including experts reports, with regard to the medical condition
of the Plaintiti excluding any documents and records provided by P|aintiff.

RESPONSE:

REQUEST 47:

Aii documents reports, pul:)lications1 and regulations evidencing safety standards, iaws,
regulations ordinances or industry standards which you now contend or wii| contend at
trial support any defensive theory

BM
REguEsT 43:

All documentsl reports, pubiications, and regulations evidencing safety stanr;lardsl laws,
regulationsl and ordinances that any'of your testifying experts (as that term is denned
herein) claim to be a reliable authority which may be used at the time of trial.

RESPONSE:
RE UEST 49:

Ali documents and tangible things relied upon by the Defendant to Answer Piaintiff’s
interrogatories

RESPONSE:

REQUEST 502

Copies of any and all policies and procedures adopted by Defenciant and in effect at the
time of the incident in question that in any way pertain to or regard the inspection of the
floors at Defendant’s store

RESPGNSE!

REQUEST 51:

Copies of any and all records, reports, documents or memorandums that in any way
pertain to or record the actuai inspection of the floors of Defendant's store that Defendant
aileges show or prove that such floors were actuatly inspected at any time prior to the
incident in question

RESPONSE:
END OF RE_Q_UESTS FOR PRODUCT|C¥_N

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 14 of 18

CL-'i 8-6688-¥5

PLAiNT|FF JOEL RODR|GUEZ’§ F|RST SET OF
lNTERROGB l ORIES TO DEFENQANT

|NTERROGA[QRY NO.‘i

Please provide the name, address, and telephone numbers of all persons who witnessed
the incident in questionl for each, please identify his or her current employers

ANSWER:

iNTERROGATORY NO.§

Please provide the name, addressl and telephone numbers of atl persons who visited the
bathroom and observed the liquid on the ground before and/or after the incident in
question For each, please state whether the person saw the bathroom floor on or after
the incident in question For each, please identify his or her current employers

ANSWER:

iNT§RROGATORY NO.3

Please identity all your former and current supervisors and managers who were or are
primarily responsible for floor safety at your store at 2800 W. Noiana Avenue, iVchllen,
Texas 78504. For each, please identify his or her current employers

ANSWER:
lNTERRGGATOBY NO.4

Please identify all persons who investigated andior anaiyzed the incident in question For
each, please identify his or her current employersl

ANSWER:

lN?ERROGATORY NO.S
Please identify all persons who communicated (orally or in writing) with P|aintitf about the
incident in question. his iniuries, and/or his damages

ANSWER:

iNl§RRgQATORY NO,S

Are you aware of any oral statements or oral admissions made by Plaintlff that you ciairn
are relevant to this lawsuit? lf so, for each statement or admission, identify the person
who made it and the person(S) to whom it was made, provide the date it was made, the
place in which it was made, and the contents of the statement

A_N_FM

 

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 15 of 18

CL-‘l 8-66`88-£

iNTERROGA?ORY NO.'I

ldentify all documentsl tilms, videos, data compilationsl and tangible things that no longer
exist or cannot be located that are relevant to this lawsuit or contain information that is
relevant to this lawsuit in addition to identifying each document data compilation or
tangible thing, state how and when it passed out of existence or when ii could no longer
be located, and state the reason or reasons for the disappearance Aiso, identify each
person having knowledge about the documents or tangible thing's disappearance or loss.

ANSWER:

lNTERROGATDRY NO.B
Do you dispute the dollar amount of Plaintifi's economic damages including. but not
limited to, medical expenses? if so, please explain the factual and legal basis for your

contention
ANSWER:

lNTERROGATORY NO.Q
Do you dispute Plaintiff’s method of calculating economic damages? |f so, please explain
the factual and legal basis for your contention

ANSWER:

lNTERROGATORY NO.‘lG
lt you have denied liability in this lawsuit Please explain the factual and legal basis for

denying liability in this lawsuit
ANSWER:

INTERR€)GAT<_JRY N0.1‘l

Please identify each person who answered these interrogatories andfor responded to
Plaintifl"s requests for production For each person, please explain how he or she
participated

ANSWER:

iNTERROGATORY NO.12

identify all documents andlor tangible things that you relied on or reviewed in answering
these interrogatories andror in responding to Plalntift's request for production
A|ternatively, please produce to Plaintitf's attorney for inspection and/or copying all
documents and tangible things that you relied on or reviewed in answering these
interrogatories andi'or in responding to Ptaintiff’s requests for production

ANSWER¢

10

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 16 of 18

CL-18-6688-E

iNTERROGATORY NO.'t 3
Please identify each cashier present at the time of the incident made basis of this lawsuit

in your answer, please identify the last known address and last known telephone number
of each cashier present

ANSWER:
INTERROGATOR¥_NOM

 

Please identify the names of ali maintenance workers employed by you on the date of the
incident made basis of this lawsuit |n your answer, please identity the worker‘s work shift1
last known address, and last known telephone number.

ANSWER:

;

END OF iNTERROG TORlES

11

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 17 of 18

CL-‘l B-BGBB-E

PLA|NT|FF JOEL RODRIGUEZ’S FlRST SET OF REQUESTS
FOR ADMISS|ONS TO DEFENDANT

 

REQUEST FOR ADM!SS|ON NO.1
Admit that piaintiff slipped and fell because there was a substance on the floor.

RESPONSE:
REQUEST FOR ADM|SSZON NO.2

Adrnit that an incident report was fried as a result of Piaintiff’s injuries
RESPONSE:

REQUEST FOR ADM|SS|ON NO.S
Admit that an employee ofWAL-MART walked by the iocation of the accident immediately
before the accident

RESPON§E:

REQUE§? FOR ADM|SS!ON N0.4

Admit that WAL-MART STORES TEXAS, LLC. has video footage of the accident which
makes the basis of this case

RESPONSE:

REQUEST FOR ADMISS|ON big

Admit that WAL-MART S'i'ORES TEXAS, LLC, had knowledge that there were paper
towels on the ticor nearby to where the accident occurred

RESPONSE:

END OF REQUESTS FOR ADN|\$SIONS

12`

 

Case 7:18-cv-OO414 Document 1-1 Filed in TXSD on 12/31/18 Page 18 of 18

CL-‘| B-EBBB-E
PLAiNTtFF JOEL RODRFGUEZ’S REQUESTS FOR D|SCLOSURES

Plaintiff requests that Defendant respond to Te)<. Ruie of Civ. Proc. 1942 (a) -- (l)
by no later than hfty (50) days after being served.

13

 

